DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 06/08/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/17/2019 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities:  
	In regard to claim 2, the claim reads “wherein at least one of the two cameras is a plenoptic camera configured to capture variation of intensity with spatial position and angle of rays from the at least one the optical source […]”. The examiner believes the applicant intended it to read “[…] angle of rays from the at least one optical source […]” (i.e. removing “the” from the phrase “optical source”).  
	In regard to claim 9, the claim reads “further cause the processor to determination depth resolution”, however to be grammatically correct “determination” should be changed to “determine”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In regard to claim 21, the claim recites the limitation “wherein the end face is angled at a non-normal angle relative to the longitudinal axis of the tubular sleeve”. However there is is a lack of antecedent basis for the term “end face” as this term was crossed out in claim 20 on which this claim depends. For the sake of examination, the examiner is interpreting the end face to correspond to the second end of the tubular sleeve. The examiner recommends clarifying whether this interpretation is correct and modifying the claim language accordingly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable by Amirana et al US 20130079645 A1 “Amirana” and further in view of Altmann et al. US 20060253031 A1 “Altmann”.
In regard to claim 1, Amirana teaches “A system for providing three-dimensional imaging of a surgical site during surgery, comprising:” [0058, 0099]; “a tubular sleeve formed of an elongated cylinder having a first end and a second end extending along a horizontal axis, the second end configured to enter a body of a patient and be positioned at a distance of up to 30 cm from the surgical site” [0061, FIG. 1C, 0064, 0067]; “a medical scanning and mapping system positioned at the second end of the tubular sleeve, the medical scanning and mapping system having at least one optical hardware system configured to scan and capture images of a three-dimensional environment within the body, the optical hardware system comprising:” [0107, 0065, 0067]; “at least one optical source positioned on the second end of the tubular sleeve and configured to illuminate the three-dimensional environment within the body” [0064, 0058, 0067]; “at least two cameras positioned on the second end of the tubular sleeve and configured to capture the images of the three-dimensional environment” [0107, 0067];  “an image reconstruction system having at least one processor […] and configured to process the images […]” [0127, FIG. 15].
In regard to a system for providing three-dimensional imaging of a surgical site during surgery, Amirana discloses “FIG. 1A is a block diagram of an exemplary system in accordance with the present disclosure. The system includes an inflatable balloon catheter 105 coupled to external equipment 125. In some embodiments, the catheter 105 includes an ablation device 110, illumination device 115 and an imaging device 120” [0058]. Therefore, the system includes a balloon catheter that can be inserted into the surgical site during surgery. Furthermore, in regard to providing three-dimensional imaging of a surgical site, Amirana discloses “The presently disclosed methods can be used with two dimensional (2D) 
In regard to a tubular sleeve formed of an elongated cylinder having a first end and a second end extending along a horizontal axis, the second end configured to enter a body of a patient and be positioned at a distance of up to 30 cm from the surgical site, Amirana discloses “In reference to FIG. 1B, in some embodiments, the catheter 105 is a multi-lumen catheter having a proximal end 220 and a distal end 221” [0061]. As shown in FIG. 1C, the catheter 105 is a tubular body (i.e. elongated cylinder). In this case, since the catheter 105 has a proximal end and a distal end, under broadest reasonable interpretation, the catheter 105 constitutes a tubular sleeve formed of an elongated cylinder having a first end (i.e. a proximal end) and a second end (i.e. the second end) that extend along a horizontal axis. Furthermore, in regard to the second end being configured to enter a body of a patient and be positioned at a distance of up to 30 cm from the surgical site, Amirana discloses “The ablation lumen 223 allow an ablation device 110 to be passed to or past the distal end 221 of the catheter 105 for ablation of desired tissue” [0064] and “The light source is utilized to illuminate tissue via an imaging device 120, which may comprise a fiber optic light guide and may be advanced through the imaging lumen 224 to the distal tip 221 of the catheter 105 to capture tissue images” [0067]. In order for the ablation device 110 to ablate the desired tissue and the fiber optic light guide to capture tissue images, 
In regard to a medical scanning and mapping system positioned at the second end of the tubular sleeve, the medical scanning and mapping system having at least one optical hardware system configured to scan and capture images of a three-dimensional environment within the body, Amirana discloses “A dual optical mapping system comprised of two CCD cameras (Andor IXON DV860s) fitted with a dual port adapter (Andor CSU Adapter Dual CAM) and a dichroic mirror (610 nm) was used to image the epicardial fluorescence of RH 237 (250-500 fps) and NADH (2fp) from the same field of view” [0107]. In this case, the two CCD cameras constitute an imaging device that can be positioned at the second end of the tubular sleeve (i.e. catheter 105) in order to scan and capture images of a three-dimensional environment. The dual optical mapping system in this case constitutes a medical scanning and mapping system. Furthermore, Amirana discloses “In some embodiments, the proximal end 220 includes an outlet 237 in communication with the imaging lumen 224 and illumination lumen 226 to introduce an imaging device 120 and an illumination device 110 into the catheter 105” [0065] and “The light source is utilized to illuminate tissue via an imaging device 120, which may comprise a fiber optic light guide and may be advanced through the imaging lumen 224 to the distal tip 221 of the catheter 105 to capture tissue images” [0067]. Since the proximal end of the catheter 105 can include an outlet to allow the imaging device 120 to enter the catheter and the light source can be to be advanced through the imaging lumen 224 to the distal tip 221 (i.e. second end of the tubular sleeve), under broadest reasonable interpretation, the dual optical mapping system (i.e. medical scanning and mapping system) can be positioned at the second end of the tubular sleeve (i.e. catheter 105) and the medical scanning and mapping system can having at least one optical hardware system (i.e. comprised of the 
In regard to the optical hardware system comprising at least one optical source positioned on the second end of the tubular sleeve and configured to illuminate the three-dimensional environment within the body, Amirana discloses “The imaging lumen 224 allows an imaging device 120 to be advanced into the balloon for imaging the ablated tissue, which can be illuminated by an illumination device 115 advanced through the illumination lumen 226” [0064]. Furthermore, Amirana discloses “In some embodiments, the illumination device 115 and an imaging device 120 may utilize a fiber-optic waveguide to pass light to and from the treated tissue” [0058] and “The light source is utilized to illuminate tissue via an imaging device 120, which may comprise a fiber optic light guide and may be advanced through the imaging lumen 224 to the distal tip 221 of the catheter 105 to capture tissue images” [0067]. In this case, since the illumination device 115 can be advanced through the illumination lumen 226 to pass light to and from the treated tissue, under broadest reasonable interpretation, the illumination device constitutes at least one optical source positioned on the second end of the tubular sleeve (i.e. the distal end 221 of the catheter 105) and configured to illuminate the three-dimensional environment within the body.
In regard to the optical hardware system comprising at least two cameras positioned on the second end of the tubular sleeve and configured to capture images of the three-dimensional environment, Amirana discloses “A dual optical mapping system comprised of two CCD cameras (Andor IXON DV860s) fitted with a dual port adapter (Andor CSU Adapter Dual CAM) and a dichroic mirror (610 nm) was used to image the epicardial fluorescence of RH 237 (250-500 fps) and NADH (2fp) from the same field of view” [0107]. Therefore, the optical hardware system can include at least two cameras (i.e. CCD cameras) which represent an imaging device. In regard to the two cameras being positioned on the second end of the tubular sleeve, Amirana discloses “The light source is utilized to illuminate tissue via 
In regard to an image reconstruction system having at least one processor configured to process the images, Amirana discloses “FIG. 15 is a 2D image on the right of a standard catheter and reconstruction into 3D integrated into 3D mapping system. A computer system and program can be used to convert the acquired 2D image of NADH fluorescence into a 3D image superimposed on the atrial anatomy as displayed” [0127]. In order to be able to display a 2D image and a 3D image as shown in FIG. 15, the optical hardware system had to have included at least on processor that is configured to process the images.
Amirana does not teach that the at least one processor is “positioned within the tubular sleeve” or that the processor is configured to “provide at least one three-dimensional measurement of at least one feature within the three-dimensional environment”.
Altmann teaches that the at least one processor is “positioned within the tubular sleeve” [0067] and that the processor is configured to “provide at least one three-dimensional measurement of at least one feature within the three-dimensional environment” [0174, 0175].
In regard to the at least one processor being positioned within the tubular sleeve, Altmann discloses “an image processor operatively connected to the catheter and the positioning processor, the image processor generating an ultrasonic image of the target based on the signals transmitted by the ultrasonic sensor and determining positional information for any pixel of the ultrasonic image of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Amirana so as to include the processor of the image reconstruction system being positioned within the tubular sleeve and configured to provide at least one three-dimensional measurement of at least one feature within the three-dimensional environment as disclosed in Altmann in order to provide the user with a better understanding of the tissue being imaged. By including the processor within the tubular sleeve, the signal obtained from the tissue does not have to be transmitted as far in order to be processed. This would simplify the hardware required to process imaging information. Additionally, by providing at least one three-dimensional measurement, the user can assess the progression of a surgical procedure and make adjustments to the procedure 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Amirana et al US 20130079645 A1 “Amirana” and Altmann et al. US 20060253031 A1 “Altmann” as applied to claim 1 above, and further in view of Copland US 20140268041 A1 "Copland".
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Amirana and Altmann does not teach “wherein at least one of the two cameras camera is a plenoptic camera configured to capture variation of intensity with spatial position and angle of rays from the at least one optical source from each part of the three-dimensional environment observed by the camera”.
Copland teaches “wherein at least one of the two cameras camera is a plenoptic camera configured to capture variation of intensity with spatial position and angle of rays from the at least one optical source from each part of the three-dimensional environment observed by the camera” [0022, 0023, 0025, 0024, and 0038].
In regard to the at least one of the two cameras being a plenoptic camera configured to capture variation of intensity with spatial position, Copland discloses “Turning now to FIG. 2, a simplified schematic view of an ocular tomography system 200 is illustrated. The system 200 includes light sources 202, a plenoptic detector 204, and a processing system 206” [0022]. Furthermore, Copland discloses “Specifically, the plenoptic detector 204 is configured to determine both intensity and direction of light reflecting from the eye 100 and hitting the detector” [0023] and that “the plenoptic detector 204 is configured to capture the intensity, position and direction of light hitting the detector” [0025]. In this case, since the plenoptic detector is configured to determine intensity, position and direction of light 
In regard to the plenoptic camera angling the rays from the at least one optical source from each part of the three-dimensional environment observed by the camera, Copland discloses “the plenoptic detector 204 can include a photosensor array comprising a plurality of photosensors and a microlens array comprising a plurality of microlenses that are referred to as lenslets” [0024] and “each lenselet in the microlens array 304 receives light from the eye at different angles and spatially separates the light at different angles at the photosensor array 302” [0038]. Since the plenoptic detector 204 includes lenslets and each lenslet can receive light from the eye at different angles, under broadest reasonable interpretation, the plenoptic camera is capable of angling the rays from the optical source from each part of the three-dimensional environment observed by the camera.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Amirana and Altmann so as to include the plenoptic camera as disclosed in Copland in order to obtain images of the region of interest that are associated with different intensities. The light intensity information that is detected by a plenoptic detector (i.e. camera) can be “used to effectively refocus a plenoptic image at different focus depths after the image has been captured” [Copland: 0023]. Furthermore, the refocused image can be used to “extract depth information” which could provide a physician with information regarding the location of a specific feature within the region of interest. Combining the prior art elements according to known techniques would yield the predictable result of providing a refocused image from the plenoptic camera to the physician to better assess the status of the patient and develop and/or update a treatment plan.
In regard to claim 3, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, combination of Amirana and Altmann does not teach “wherein the plenoptic camera includes: an imaging lens system configured to create a local image of the three-
Copland teaches “wherein the plenoptic camera includes: an imaging lens system configured to create a local image of the three-dimensional environment within a field of view” [0038]; “a microlens array positioned at a specific location with respect to focal length of the imaging lens system” [0037, 0035]; and, “a light detecting array positioned at a distance from the microlens array, wherein the positioning of the microlens array provides data to the image reconstruction system for extraction of depth information about the three-dimensional environment” [0041, FIG. 3, 0044].
In regard to the plenoptic camera including an imaging lens system configured to create a local image of the three-dimensional environment within a field of view, Copland discloses “each photosensor in the photosensor array 302 receives a different view of the eye from each lenslet in the array of microlenses 304, and wherein each different view of the eye is received at a separate location on the photosensor array 302 to produce a multidimensional array of different views of the eye at the photosensor array 302” [0038]. Since each photosensor in the photosensor array can receive a different view of the eye (i.e. a local image), under broadest reasonable interpretation, the photosensor array combined with the lenslet constitutes an imaging lens system that is configured to create a local image of the three-dimensional environment within the field of view of the imaging.
In regard to the plenoptic camera including a microlens array positioned at a specific location with respect to focal length of the imaging lens system, Copland discloses “The microlens array 304 is configured to receive this light and direct that light to the photosensor array 302” [0037]. Therefore, the system includes a microlens array that is configured to direct the light it receives to the photosensor array 302 (i.e. the imaging lens system). Furthermore, in regard to the microlens array being positioned 
In regard to the plenoptic camera including a light detecting array positioned at a distance from the microlens array, wherein the positioning of the microlens array provides data to the image reconstruction system for extraction of depth information about the three-dimensional environment, Copland discloses “An example of this is illustrated in FIG. 3, which shows rays 310 hitting lenslet 312 in microlens array 304, and subsequently hitting a point 316 on photosensor array 304” [0041]. As shown within FIG. 3, the photosensor array 302 (i.e. the light detecting array) is positioned at a distance from the microlens array 304. Since the photosensor receives the light rays from the microlens array, under broadest reasonable interpretation, the photosensor array constitutes a light detecting array.  Furthermore, Copland discloses “the plenoptic detector 404 is configured to detect the resulting Purkinje images 408 on the eye 100. […] The plenoptic image data can then be processed to refocus the reflected light at the different focus depths that correspond to different Purkinje images and different positions on those images. This refocusing can be used to extract depth information, specifically to calculate the shapes of the Purkinje images 408 and/or distance between Purkinje images 408. From this, the processing system can determine tomography data for the eye” [0044]. In order for the plenoptic data to be processed to refocus the reflected light at different depth in the Purkinje images, the processing system (i.e. the image reconstruction system) had to have extracted depth information about the three-dimensional environment.

Claims 4, 6-8 and 10-16, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable by Amirana et al US 20130079645 A1 “Amirana” and Altmann et al. US 20060253031 A1 “Altmann” as applied to claim 1 above and further in view of Liu US 20180270474 A1 "Liu".
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Amirana and Altmann does not teach “wherein the optical hardware system further includes an optically-based pattern generator configured to impose an original projected pattern of structured light having regular and controlled spatial variations in intensity”.
Liu teaches “wherein the optical hardware system further includes an optically-based pattern generator configured to impose an original projected pattern of structured light having regular and controlled spatial variations in intensity” [0238].
In regard to the optical hardware system further includes an optically-based pattern generator configured to impose an original projected pattern of structured light having regular and controlled spatial variations in intensity, Liu discloses “A procedure or process 2100 steps for acquisition of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Amirana and Altmann so as to include the optically-based pattern generator disclosed in Liu in order to emit light to the subject with a specific pattern. Depending on the type of light that is used to illuminate tissue, different characteristics of said tissue may be more distinguishable. Combining the prior art elements according to known techniques would yield the predictable result of illuminating the tissue with a specific pattern of light.
In regard to claim 6, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, Amirana does not teach “wherein the at least one processor is positioned within the second end of the tubular sleeve”.
Altmann teaches “wherein the at least one processor is positioned within the second end of the tubular sleeve” [0067].
In regard to the at least one processor being positioned within the tubular sleeve, Altmann discloses “an image processor operatively connected to the catheter and the positioning processor, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Amirana so as to include the processor of the image reconstruction system being positioned within the tubular sleeve and configured to provide at least one three-dimensional measurement of at least one feature within the three-dimensional environment as disclosed in Altmann in order to provide the user with a better understanding of the tissue being imaged. By including the processor within the tubular sleeve, the signal obtained from the tissue does not have to be transmitted as far in order to be processed. This would simplify the hardware required to process imaging information. Additionally, by providing at least one three-dimensional measurement, the user can assess the progression of a surgical procedure and make adjustments to the procedure accordingly. Combining the prior art elements according to known techniques would yield the predictable result of providing the user with more information regarding the characteristics of the tissue.
The combination of Amirana and Altmann does not teach “wherein the two cameras include a first high-resolution camera and a second high-resolution camera, the first high-resolution camera located a distance from the optical source and the second high-resolution camera located a different distance from the optical source than the first high-resolution camera, wherein each of the first high-resolution camera and the second high-resolution camera captured at least one image simultaneously”. 
Liu teaches “wherein the two cameras include a first high-resolution camera and a second high-resolution camera, the first high-resolution camera located a distance from the optical source and the 
In regard to the at least one camera including a first and second high resolution camera, Liu discloses in FIG. 5A that “the configuration 500A utilizes 2 cameras/sensors/detectors, the image detection module 320 and the fluorescence detection module 510, whereby the image detection module 320 captures topography information of the target object 324, and the fluorescence detection module 510 captures fluorescence information of the target object 324” [0120]. Therefore, the system can include a first camera and a second camera. In regard to the first and second cameras being high resolution cameras, Liu discloses “Compared to CCD sensors, the CMOS sensor utilized by the image detection sensor 320 of the present invention offers high resolution imaging with faster frame rates and direct access to each pixel, without the need for binning” [0147]. As shown in FIG. 5A, the image detection sensor 320 is the same as the first camera, therefore, the first camera is capable of obtaining high resolution images. Additionally, FIG. 5A depicts the second camera as being a fluorescence detection module 510. Furthermore, Liu discloses “the fluorescence detection module may be configured as any suitable imaging device sensitive to fluorescent light wavelength, and may comprise in some embodiments a charge coupled imaging device (CCD) or a complementary metal oxide (CMOS) imaging device” [0120]. Since the second camera (i.e. the fluorescence detection module 510) can be configured as a CMOS imaging device (i.e. sensor) and CMOS sensors produce high resolution images, under broadest reasonable interpretation, the second camera is a high resolution camera.
In regard to the first high resolution camera and the second high resolution camera being located at different distances from the optical source, Liu discloses “In a further embodiment, the 3D scanning module 110 and the imaging module 120 may be embodied in an imaging configuration 500A, as shown in FIG. 5A. In particular, the configuration 500A includes the light emitter module 310 an 
In regard to the first high-resolution camera and the second high-resolution camera capturing at least one image simultaneously, Liu discloses “In another aspect, the configuration 300F can capture 3D topography and fluorescence information concurrently or simultaneously. As such, the detection modules 320 and 320A may detect both a 3D scanning signal and a fluorescence signal during a similar timeframe” [0118]. Furthermore, Liu discloses “In another aspect, one [of the] detection modules 320 can be designated for fluorescence imaging while the other detection modules 320A can be designated for 3D scanning. As such, simultaneous 3D scanning and fluorescence imaging can be enabled” [0119]. As established in FIG. 5A, camera 2 can be designated for fluorescence imaging, while camera 1 can be designated to for 3D scanning (i.e. to create a depth image). Since the 3D tomography and fluorescence information can be captured simultaneously, under broadest reasonable interpretation, the first high-resolution camera (i.e. the 3D tomography camera) and the second high-resolution camera (i.e. the fluorescence camera) are capable of capturing at least one image simultaneously.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Amirana and Altmann so as to include the two cameras being high-resolution cameras that are located at different distances from the optical source and can capture the at least one image simultaneously as disclosed in Liu in order to acquire multiple high resolution images simultaneously. By capturing high-resolution images from two cameras simultaneously, the target region can viewed within two perspectives from data acquired at the same 
In regard to claim 7, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, the combination of Amirana and Altmann does not teach “the image reconstruction system includes at least one non-transitory processor readable medium, operably coupled to at least one processor, the at least one non-transitory processor readable medium storing processor executable instructions, when executed by the processor, cause the processor to; associate one or more components of a pattern within a first image recorded by the first high resolution camera and a pattern within a second image recorded simultaneously by the second high resolution camera with the original projected pattern; and, “84determine three-dimensional spatial reconstructions of the three-dimensional environment within the body using the association between the patterns”.
Liu teaches “the image reconstruction system includes at least one non-transitory processor readable medium, operably coupled to at least one processor, the at least one non-transitory processor readable medium storing processor executable instructions, when executed by the processor, cause the processor to:” [0193]; “associate one or more components of a pattern within a first image recorded by the first high resolution camera and a pattern within a second image recorded simultaneously by the second high resolution camera with the original projected pattern provided by the optically based patterned generator” [0120, 0147, 0118, FIG. 5A, 0135, 0162, 0238]; and, “84determine three-dimensional spatial reconstructions of the three-dimensional environment within the body using the association between the patterns” [0135].
In regard to the image reconstruction system including at least one non-transitory processor readable medium, operably coupled to at least one processor, the at least one non-transitory processor 
In regard to a first high resolution camera and a second high resolution camera, Liu discloses in FIG. 5A that “the configuration 500A utilizes 2 cameras/sensors/detectors, the image detection module 320 and the fluorescence detection module 510, whereby the image detection module 320 captures topography information of the target object 324, and the fluorescence detection module 510 captures fluorescence information of the target object 324” [0120]. Therefore, the system can include a first camera and a second camera. In regard to the first and second cameras being high resolution cameras, Liu discloses “Compared to CCD sensors, the CMOS sensor utilized by the image detection sensor 320 of the present invention offers high resolution imaging with faster frame rates and direct access to each pixel, without the need for binning” [0147]. As shown in FIG. 5A, the image detection sensor 320 is the same as the first camera, therefore, the first camera is capable of obtaining high resolution images. Additionally, FIG. 5A depicts the second camera as being a fluorescence detection module 510. 
In regard to the first and second images being recorded simultaneously, Liu discloses “In another aspect, the configuration 300F can capture 3D topography and fluorescence information concurrently or simultaneously. As such, the detection modules 320 and 320A may detect both a 3D scanning signal and a fluorescence signal during a similar timeframe” [0118]. As established in FIG. 5A, camera 2 can be designated for fluorescence imaging, while camera 1 can be designated to for 3D scanning (i.e. to create a depth image). Therefore, the first and second images can be obtained simultaneously by the first and second high resolution cameras shown in FIG. 5A.
In regard to the at least one processor associating one or more components of a pattern within a first image recoded by the first high resolution camera and pattern within a second image recorded by the second high resolution camera with the original projected pattern provided by the optically based patterned generator, Liu discloses “topography measurements that are obtained by the present invention are represented as a map of depth z, and as a function of spatial position x and y, which may be expressed as fzij = [(xi, yi); i=1, 2 . . . L, j=1, 2 . . . M]. In the present invention, 3D (three-dimensional) surface topography information combined with fluorescence imaging information is able to identify a scalar value that is associated with each point on a surface being imaged of the target object 324. This association of values is referred to as “point clouds,” which are expressed as Pi=xi, yi, zi, Ii; where (i=1, 2, 3 . . . N), and Ii represents the fluorescence imaging value at the ith surface point in the data set” [0135]. In this case, the point cloud is expressed in terms of x, y, and z components that, under broadest 
In regard to the optically based patterned generator, Liu discloses “A procedure or process 2100 steps for acquisition of the optical property maps using spatially-modulated imaging is shown in FIG. 25. In particular, at step 2110, the projector 310 illuminates two grayscale sinusoidal fringe patterns of the target object 324 at different spatial frequencies (fx) with 3 phase shifted by 120 degrees. Sequential illumination of the spatial frequency patterns are controlled by a program running on the controller/computer 130 and filters are used to generate spatial frequency illumination with different wavelengths” [0238]. Since the projector 310 can illuminate two grayscale sinusoidal fringe patterns of the target object, under broadest reasonable interpretation, a projected pattern of structured light is able to be projected that has a regular and controlled spatial variation in intensity. Additionally, since 
In regard to determining three-dimensional spatial reconstructions of the three-dimensional environment within the body using the association between the patterns, Liu discloses “It should also be appreciated that topography measurements are obtained by the present invention are represented as a map of depth z as a function of spatial position x and y […] In the present invention, 3D (three-dimensional) surface topography information combined with fluorescence imaging information is able to identify a scalar value that is associated with each point on a surface being imaged of the target object 324” [0135]. In order to generate a map of depth z (i.e. a third dimension), the processor had to have determined a spatial relationship using the association between the patterns within the three-dimensional environment of the body. Additionally, since the 3D surface topography information can be combined with the fluorescence imaging information to identify a scalar value associated with points on the surface of the target object, under broadest reasonable interpretation, the processor is capable of determining three-dimensional spatial reconstructions (i.e. a map of depth z) of the three-dimensional environment within the body using association between the patterns (i.e. the point clouds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Amirana and Altmann so at to include the non-transitory processor and the optically based patterned generator as disclosed in Liu in order to store the executable instructions carried out by the at least one processor and allow a light pattern to be projected to the region of interest. By including a non-transitory processor readable medium that stores executable instructions, the process that is carried out by the image reconstruction system does not have to be reprogrammed whenever a measurement is desired. Furthermore, by including an optically 
In regard to claim 8, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, the combination of Amirana and Altmann does not teach “wherein determination of three-dimensional spatial reconstructions uses location of each pattern component in the first image and the second image and information on geometry between the first high resolution camera and the second high resolution camera”.
Liu teaches “wherein determination of three-dimensional spatial reconstructions uses location of each pattern component in the first image and the second image and information on geometry between the first high resolution camera and the second high resolution camera” [0135, 0224, 0242, FIG. 5A].
In regard to determining the three-dimensional spatial reconstructions using the location of each pattern component in the first image and the second image, Liu discloses “It should also be appreciated that topography measurements are obtained by the present invention are represented as a map of depth z as a function of spatial position x and y […] In the present invention, 3D (three-dimensional) surface topography information combined with fluorescence imaging information is able to identify a scalar value that is associated with each point on a surface being imaged of the target object 324. This association of values is referred to as “point clouds,” which are expressed as Pi=xi, yi, zi, Ii; where (i=1, 2, 3 . . . N), and Ii represents the fluorescence imaging value at the ith surface point in the data set” [0135]. In order to generate a map of depth z (i.e. a third dimension), the processor had to have determined a spatial relationship using the association between the patterns within the three-
In regard to using information of geometry between the first high resolution camera and the second high resolution camera, Liu discloses “the projection mapping process analyzes and calculates the relative distances between the image projector and various portions/points/regions of the non-flat surface to be projected with images, such as the target object 324. Based on the distance calculation, the system 100 generates a corrected image that takes the surface geometry of the surface onto which the image is to be projected (target object 324) into account” [0224]. Therefore, a distance calculation can be performed between the image projector and the target object 324 so at to account for the surface geometry of the target object when taking images. Furthermore, Liu discloses “the image registration between 2 different image detection modules 320 and 320A may be optimized based on the depth profile. For example, it is possible to register the image captures by image detector 320 (fluorescence images) to the images captured by image detector module 320A (color images). The transformation matrix for image registration depends on the distance of the target object 324 to the image detector modules 320 and 320A” [0242]. As established in FIG. 5A, camera 2 can be designated for fluorescence imaging, while camera 1 can be designated to for 3D scanning (i.e. to create a depth image), thus image detector module 320 constitutes a second camera (i.e. for fluorescence imaging) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Amirana and Altmann so as to include the determination of three-dimensional spatial reconstructions using locations of each pattern component and the geometry between the first and second cameras as disclosed in Liu in order to analyze the differences between the first and second images and generate a three-dimensional reconstruction of the region of interest. In order to generate a map of depth z (i.e. a third dimension), the processor had to have determined a three-dimensional spatial relationship using the association between the patterns emitted by the first and second high resolution cameras to the three-dimensional environment of the body [Liu: 0135]. This map of the depth can provide the user with a better understanding of the region of interest within the subject. Combining the prior art elements according to known techniques would yield the predictable result of generating a three-dimensional reconstruction based on the images obtained by the first and second high resolution cameras.
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Amirana and Altmann does not teach “wherein the at least one optical source is a modulated light source and at least one camera is a time-of-flight camera”.
Liu teaches “wherein the at least one optical source is a modulated light source and at least one camera is a time-of-flight camera” [0137, 0181, and 0091].

In regard to at least one camera being a time-of-flight camera, Liu discloses “In some embodiments, a time-of flight laser range finder, or Lidar, or laser scanner may be integrated or utilized in conjunction with the optical imaging capabilities of the present invention previously discussed. […] the time-of-flight laser range finder or scanner identifies the distance of the target object 324 by identifying the round-trip time that it takes for a pulse of light emitted by the range finder to reach the target object 324 and return back to the ranger finger” [0181]. Furthermore, Liu discloses “The scanning module 110 includes one or more technologies including but not limited to laser scanning triangulation, structured light, time-of-flight, conoscopic holography, modulated light, stereo-camera, Fourier 3D scanning, low coherence interferometry, common-path interference 3D scanning and contact profilometers” [0091]. Since the time-of-flight scanner can identify the round-trip time it takes for a pulse of light to travel and the scanning module 110 (i.e. camera) can include time-of-flight capabilities, under broadest reasonable interpretation, at least one camera can be a time-of-flight camera.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Amirana and Altmann so as to include the modulated light source and the time-of-flight camera as disclosed in Liu in order to allow the light pattern emitted to the region of interest to be modulated and camera can collect imaging data associated with a time-of-flight. By including a modulated light source, the light that is emitted to the region of interest within the patient can be more easily modified to collect imaging data. Furthermore, a 
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Amirana and Altmann does not teach “further comprising a data cable connecting the image reconstruction system to the at least one optical hardware system”.
Liu teaches “further comprising a data cable connecting the image reconstruction system to the at least one optical hardware system” [0256].
In regard to a data cable connecting the image reconstruction system to the at least one optical hardware system, Liu discloses “It should also be appreciated that the components of the system 100, including the light emitter module 310, the image detection module 320, the fluorescence detection module 510, the projector 910, the light source 450, as well as the various filters 340 and 410 when implemented as moveable devices, or any other component of the system 100 requiring control, are coupled to, or are otherwise in a wired or wireless communication with, the controller 130” [0256]. Since the components of the system can be coupled in a wired communication with the controller 130, under broadest reasonable interpretation, a data cable connecting the image reconstruction system to the at least one optical hardware system can be present. Furthermore, Liu discloses “the controller 130 may be configured to communicate through a wired or wireless communication network with a remote computing device (e.g. a portable or standalone computing device) that may be configured to coordinate and synchronize the operation of the components of the system 100, such that the controller 130 serves as an interface between the components of the system 100 and the remote computing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Amirana and Altmann so as to include the data cable connecting the imaging reconstruction system to the at least one optical hardware system in order to allow imaging data and/or signals to be transferred between these systems more easily. By providing a data cable between these components, the light that is emitted to the region of interest (i.e. the surgical site) and captured by the cameras can be provided to the image reconstruction system thereby allowing the at least one processor of the image reconstruction system to process the data into images. Combining the prior art elements according to known techniques would yield the predictable result of transferring data such that images of the surgical site (i.e. the region of interest) can be produced.
In regard to claim 12, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Amirana and Altmann does not teach “wherein the image reconstruction system includes at least one non-transitory processor readable medium, operably coupled to at least one processor, the at least one non-transitory processor readable medium storing processor executable instructions, when executed by the processor, cause the processor to:  analyze the at least one three dimensional measurement of the at least one feature within the three-dimensional environment and, communicate at least one control signal configured to guide the at least one optical hardware system within the body based on the at least one three-dimensional measurement”.
Liu teaches “wherein the image reconstruction system includes at least one non-transitory processor readable medium, operably coupled to at least one processor, the at least one non-transitory 
In regard to the image reconstruction system including at least one non-transitory processor readable medium, operably coupled to at least one processor, the at least one non-transitory processor readable medium storing processor executable instructions that are executed by the processor, Liu discloses “In one aspect, the controller 130 may comprise a FPGA (field programmable gate array) with any suitable memory, such as a 1 GB external memory that is implemented on the board (Opakelly), together with any suitable computer system, such as a Dell precision Tower 7810 Workstation for control and image processing. […] As such, the workstation forming the controller 130 receives the image from the FPGA board for storage, processing and display, and directly controls the structured light illumination from the digital projector” [0193]. An external memory is an example of a non-transitory processor readable medium that can be coupled to a processor. Since the controller 130 includes a FPGA with a memory (i.e. such as a 1 GB external memory) and the FPGA together with any suitable computer system can be used for control and image processing, under broadest reasonable interpretation, the FPGA constitutes at least one non-transitory processor readable medium that is operably coupled to at least one processor (i.e. the controller 130) and is capable of storing processor executable instructions that are executed by the processor in order to “implement real-time imaging” [0193].
In regard to the at least one processor analyzing the at least one dynamic three-dimensional measurement of the at least one feature within the three-dimensional environment, Liu discloses “the projection mapping process analyzes and calculates the relative distances between the image projector and various portions/points/regions of the non-flat surface to be projected with images, such as the 
In regard to the at least one processor communicating at least one control signal configured to guide the at least one optical hardware system within the body based on the at least one dynamic three- dimensional measurement, Liu discloses “A process 1000 executed by the controller 130 for “co-registration of the intraoperative optical data captured by the imaging system 100 of the present invention with other image data is shown in FIG. 12” [0162]. In order for the controller 130 (i.e. the at least one processor) to perform co-registration, the controller had to have communicated at least one control signal configured to guide the at least one optical hardware system within the body. Furthermore, Liu discloses “The control module or controller 130 utilized by the embodiments of the present invention is configured to communicate with the various components of the configurations to enable their synchronized operation” [0150]. Therefore, the controller 130 (i.e. at least one processor) is capable of communicating at least one control signal configured to guide the at least one optical hardware system within he body based on the at least one dynamic three-dimensional measurement made by the image reconstruction system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Amirana and Altmann so at to include the non-transitory processor and analyzing the at least one three dimensional measurement as disclosed in Liu in order to store the executable instructions carried out by the at least one processor and to provide the 
In regard to claim 13, Amirana teaches “A system, comprising: a tubular sleeve formed of an elongated cylinder for use in minimally invasive surgery, the tubular sleeve having a first end and a second end” [0058; 0061, FIG. 1C]; “at least one optical source mounted on the second end of the tubular sleeve […]” [0064, 0058, 0067]; “a camera mounted on the second end of the tubular sleeve and positioned to capture at least one image of the surgical area […]” [0133]; “an image reconstruction system comprising at least one processor” [0127, FIG. 15].
In regard to a system comprising a tubular sleeve formed of an elongated cylinder for use in minimally invasive surgery, the tubular sleeve having a first end and a second end, Amirana discloses “FIG. 1A is a block diagram of an exemplary system in accordance with the present disclosure. The system includes an inflatable balloon catheter 105 coupled to external equipment 125. In some embodiments, the catheter 105 includes an ablation device 110, illumination device 115 and an imaging device 120” [0058]. Therefore, the system includes a balloon catheter that can be inserted into the surgical site during minimally invasive surgery. In regard to a tubular sleeve formed of an elongated cylinder having a first end and a second end, Amirana discloses “In reference to FIG. 1B, in some embodiments, the catheter 105 is a multi-lumen catheter having a proximal end 220 and a distal end 
In regard to the at least one optical source mounted on the second end of the tubular sleeve, Amirana discloses “The imaging lumen 224 allows an imaging device 120 to be advanced into the balloon for imaging the ablated tissue, which can be illuminated by an illumination device 115 advanced through the illumination lumen 226” [0064]. Furthermore, Amirana discloses “In some embodiments, the illumination device 115 and an imaging device 120 may utilize a fiber-optic waveguide to pass light to and from the treated tissue” [0058] and “The light source is utilized to illuminate tissue via an imaging device 120, which may comprise a fiber optic light guide and may be advanced through the imaging lumen 224 to the distal tip 221 of the catheter 105 to capture tissue images” [0067]. In this case, since the illumination device 115 can be advanced through the illumination lumen 226 to pass light to and from the treated tissue, under broadest reasonable interpretation, the illumination device constitutes at least one optical source positioned on the second end of the tubular sleeve (i.e. the distal end 221 of the catheter 105) and configured to illuminate the three-dimensional environment within the body.
In regard to a camera mounted on the second end of the tubular sleeve and positioned to capture at least one image of the surgical area, Amirana discloses “In some embodiments, a system for imaging a catheter having a distal end and a proximal end; an inflatable balloon disposed about the distal end of the catheter; […] a light source inside the balloon […] and a camera inside the balloon, the camera being supported by the optical housing and configured to image the tissue illuminated by the light source” [0133]. Therefore, since the inflatable balloon is disposed about the distal end of the catheter and the camera is located inside the balloon, under broadest reasonable interpretation, the camera is mounted on the second end (i.e. distal end). Furthermore since the camera is configured to 
In regard to an image reconstruction system comprising at least one processor, Amirana discloses “FIG. 15 is a 2D image on the right of a standard catheter and reconstruction into 3D integrated into 3D mapping system. A computer system and program can be used to convert the acquired 2D image of NADH fluorescence into a 3D image superimposed on the atrial anatomy as displayed” [0127]. In order to be able to display a 2D image and a 3D image as shown in FIG. 15, the optical hardware system had to have included at least on processor that is configured to process the images.
Amirana does not teach that the at least one processor is “positioned at the second end of the tubular sleeve”.
Altmann teaches that the at least one processor is “positioned at the second end of the tubular sleeve” [0067].
In regard to the at least one processor being positioned within the tubular sleeve, Altmann discloses “an image processor operatively connected to the catheter and the positioning processor, the image processor generating an ultrasonic image of the target based on the signals transmitted by the ultrasonic sensor and determining positional information for any pixel of the ultrasonic image of the target” [0067]. Therefore, since the image processor can be operatively connected to the catheter, under broadest reasonable interpretation, image processor constitutes at least one processor that can be positioned within the tubular sleeve. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Amirana so as to include the processor of the image reconstruction system being positioned within the tubular sleeve as disclosed in Altmann in order to provide the user with a better understanding of the tissue being imaged. By including the processor 
The combination of Amirana and Altmann does not teach that the at least one optical source is “configured to project an optical intensity pattern onto a surgical area spaced at a first distance from the optical source”; that the camera is mounted to capture at least one image of the surgical area “wherein the optical intensity pattern is projected”; “at least one non-transitory processor readable medium, operably coupled to the at least one processor, the at least one non-transitory processor readable medium storing processor executable instructions, when executed by the processor, cause the processor to: construct a point cloud from the at least one image by matching portions of the at least one image to corresponding features in the optical intensity pattern to identify data point and perform calculations on each data point to locate each data point in three-dimensional space”.
Liu teaches that the at least one optical source is “configured to project an optical intensity pattern onto a surgical area spaced at a first distance from the optical source” [0098, FIG. 27A, 0252]; that the one image of the surgical area is obtained “wherein the optical intensity pattern is projected” [0098, FIG. 27A]; and “at least one non- transitory processor readable medium, operably coupled to the at least one processor, 86the at least one non-transitory processor readable medium storing processor executable instructions, when executed by the processor, cause the processor to: construct a point cloud from the at least one image by matching portions of the at least one image to corresponding features in the optical intensity pattern to identify data points and perform calculation on each data point to locate each data point in three-dimensional space” [0135, 0193, 0179, 0166, 0163, 0162].
In regard to at least one optical source being configured to project an optical intensity pattern onto a surgical area spaced at a first distance from the optical source, Liu discloses “The light emitter 
In regard to a camera being positioned to capture at least one image of the surgical area wherein the optical intensity pattern is projected, Liu discloses “The image detection module 320 includes any suitable light detection device configured to detect the light 326 reflected or emitted by the target object 324 in response to being illuminated by the emitted light rays 322 output by the light emitter module 310. In one aspect, the image detection module 320 may comprise a charge coupled imaging device (CCD) or a complementary metal oxide (CMOS) imaging device, however any other suitable imaging device, such as one or more photomultiplier tubes (PMT), one or more avalanche photodiodes (APD), or photodiodes may be used” [0098]. In this case, CCD and CMOS imaging devices are types of cameras. Since the image detection module 320 (i.e. camera) can detect the light reflected by the target object, under broadest reasonable interpretation, the image detection module constitutes a camera that is positioned to capture at least one image of the surgical area wherein the optical intensity pattern, from the at least one optical source, is projected. 
In regard to an image reconstruction system that includes at least one non-transitory processor readable medium, operably coupled to the at least one processor, 86the at least one non-transitory processor readable medium storing processor executable instructions, when executed by the processor, Liu discloses “It should also be appreciated that topography measurements are obtained by the present invention are represented as a map of depth z as a function of spatial position x and y […] In the present 
In regard to the at least one processor constructing a point cloud from the at least one image, Liu discloses “the depth information of the target object 324 may be inferred based on the corresponding pixel location on the sensor. Raster scanning the laser dot will generate a point cloud with depth information on the target object 324” [0179] and “a point cloud or 3D model that is based on preoperative imaging data is created as indicated at step 1120” [0166]. Since the point cloud is generated by the raster scanning with the laser dot, under broadest reasonable interpretation, the at least one processor had to have been present in order to construct a point cloud from the at least one image obtained by the camera. 

Furthermore, in regard to matching portions of the at least one image to corresponding features in the optical intensity pattern to identify data points, Liu discloses “Initially, at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data. Next, at step 1020, the process creates a point cloud or 3D mesh model, which is based on the preoperative imaging data. In addition, intraoperative imaging data is acquired from the optical imaging topography scanning system 100 of the present invention, such as fluorescence imaging data, in order to generate a point cloud or 3D model, as indicated at step 1030. Continuing, at step 1040, the process 1000 calculates a transformation matrix between the intraoperative image space and the preoperative image space” [0162]. Since the intraoperative imaging data is used to generate a point cloud and the process 100 further involves 
In regard to performing calculations on each data point, Liu discloses “topography measurements that are obtained by the present invention are represented as a map of depth z […] In the present invention, 3D (three-dimensional) surface topography information combined with fluorescence imaging information is able to identify a scalar value that is associated with each point on a surface being imaged of the target object 324. This association of values is referred to as “point clouds,” which are expressed as Pi=xi, yi, zi, Ii; where (i=1, 2, 3 . . . N), and Ii represents the fluorescence imaging value at the ith surface point in the data set” [0135]. In this case, the point cloud is expressed in terms of x, y, and z components that, under broadest reasonable interpretation, are associated with projected pattern of light (i.e. the original projected pattern). Since the topography measurements are able to be used to generate the association of values referred to as point clouds (i.e. the components of a pattern within the image), under broadest reasonable interpretation, in order to generate the map of depth z, the tomography measurements associated with the point clouds had to have been calculated. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Amirana and Altmann so at to include the non-transitory processor and processor constructing a point cloud from the at least one image as disclosed in 
In regard to claim 14, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, Amirana teaches “wherein the system includes a plurality of optical sources” [0096].
In regard to the system including a plurality of optical sources, Amirana discloses “FIG. 21 illustrates an embodiment of an optical housing 2100 configured to support multiple light sources 2101 and 2102, which may emit light of different wavelengths. Having different wavelength sources allows for different functionality within a single catheter or instrument. […] In some embodiments, the optical housing 2100 may be configured to support two, three, four, or more light sources” [0096]. Therefore, since the optical housing can be configured to support multiple light sources, the system can include a plurality of optical sources (i.e. light sources).
The combination of Amirana and Altmann does not teach “wherein construction of the point cloud further includes constructing at least one point cloud for each coordinate set generated by an optical source and camera pairing”.

In regard to the construction of the point cloud further including constructing at least one point cloud for each coordinate set generated by an optical source and camera pairing, Liu discloses “In the present invention, 3D (three-dimensional) surface topography information combined with fluorescence imaging information is able to identify a scalar value that is associated with each point on a surface being imaged of the target object 324. This association of values is referred to as “point clouds”, which are expressed as Pi=xi, yi, zi, Ii; where (i=1, 2, 3 . . . N), and Ii represents the fluorescence imaging value at the ith surface point in the data set […] If multiple channels of fluorescence information are captured along with color reflectance from the target object 324, the point clouds are expressed as Pi=xi, yi, zi, Ii, Ri, Gi, Bi), where i=1, 2, 3 . . . N, with Ii representing the fluorescence channel 1, and Fi representing the fluorescence channel 2, with each channel having a different wavelength” [0135]. In this case, since the scalar value (i.e. point cloud) can be identified with each point on a surface to be imaged and point clouds can be generated for each of the multiple channels of fluorescence information of the target object 324, under broadest reasonable interpretation the construction of the point cloud had to have included constructing at least one point cloud for each coordinate set (i.e. each point) generated by an optical source and camera pairing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Amirana and Altmann so at to include processor constructing a point cloud for each coordinate set generated by an optical source and camera as disclosed in Liu in order to allow the at least one processor to generate a three-dimensional model of the target object being imaged. Constructing a point cloud is one of a finite number of methods that can be used to create a three-dimensional model of a target object within the surgical area. This model of target object allows the user to better understand the characteristics of the surgical area when 
In regard to claim 15, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, the combination of Amirana and Altmann does not teach “wherein construction of the point cloud included performing registration and triangulation procedures on the at least one image”.
Liu teaches “wherein construction of the point cloud includes performing registration and triangulation procedures on the at least one image” [0162, 0167].
In regard to performing registration on the at least one image to construct the point cloud, Liu discloses “A process 1000 executed by the controller 130 for co-registration of the intraoperative optical data captured by the imaging system 100 […] Surface-based registration will be carried out using an iterative closest point algorithm […] at step 1020, the process 1000 creates a point cloud or 3D mesh model, which is based on the preoperative imaging data. In addition, intraoperative imaging data is acquired from the optical imaging topography scanning system 100 of the present invention, such as fluorescence imaging data, in order to generate a point cloud or 3D model, as indicated at step 1030. […] at step 1050 the intraoperative imaging data, such as fluorescence image data and color reflectance data, is registered to the preoperative image space” [0162]. Therefore, intraoperative imaging data is able to be registered with preoperative imaging data. Since the process 1000 is capable of creating a point cloud for both the preoperative imaging data and the intraoperative imaging data, this process is able to construct a point cloud. Furthermore, since the process 1000 includes a step for registering the intraoperative and preoperative imaging data, under broadest reasonable interpretation, the construction of the point cloud involves a registration process.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Amirana and Altmann so at to include processor constructing a point cloud including performing registration and triangulation procedures as disclosed in Liu in order to allow the at least one processor to generate a more accurate three-dimensional model of the target object being imaged. Constructing a point cloud is one of a finite number of methods that can be used to create a three-dimensional model of a target object within the surgical area. By performing registration and triangulation, the user can confirm the location of the target object within the surgical area more accurately. This model of target object allows the user to better understand the characteristics of the surgical area when performing a surgical procedure. Combining the prior art elements according to known techniques would yield the predictable result of generating a three-dimensional model of the target object located in the surgical area.
In regard to claim 16, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, the combination of Amirana and Altmann does not teach “wherein 
Liu teaches “wherein the optical source is configured to project the optical intensity pattern with at least one wavelength in a near infra-red range” [0136, 0141].
In regard to the optical source being configured to project the optical intensity pattern, Liu discloses “In other embodiments of the present invention, active illumination of the scene or target object 324 being imaged may be achieved by configuring the light emitter module 310 to use a spatially varying light intensity pattern” [0136]. As established previously the light emitter module 310 constitutes an optical source. Additionally, since the optical source can be configured to use a spatially varying light intensity pattern, under broadest reasonable interpretation, the optical source (i.e. the light emitter module 310) is configured to project the optical intensity pattern to the target object 324.
In regard to the optical intensity pattern being projected with at least one wavelength in a near infra-red range, Liu discloses “For example, in some embodiments, the light source 310 may comprise a NIR (near-infrared) light source to provide fluorescence excitation of the target object 324 […]” [0141]. Therefore, the light source 310 is capable of emitting wavelengths of light in the near-infrared range of the electromagnetic spectrum. Since the light source 310 (i.e. the optical source) may comprise a near-infrared light source, under broadest reasonable interpretation, the optical source can be configured to project the optical intensity pattern with at least one wavelength in the near infra-red range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Amirana and Altmann so at to include the optical source being configured to project the optical intensity pattern with at least one wavelength in a near infra-red range as disclosed in Liu in order to allow different characteristics of the target object to be observed. Wavelengths of light in the near infrared range are one of a finite number of wavelengths that are capable of providing fluorescence excitation at the target object. Therefore, it would be obvious to 
In regard to claim 20, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, Amirana teaches “wherein the tubular sleeve includes a longitudinal axis” [0065, FIG. 1B].
In regard to the tubular sleeve including a longitudinal axis, Amirana discloses “In some embodiments, the proximal end 220 includes an outlet 237 in communication with the imaging lumen 224 and illumination lumen 226 to introduce an imaging device 120 and an illumination device 110 into the catheter 105” [0065]. Therefore, in order to be able to introduce the imaging device and the illumination device through their respective lumens, under broadest reasonable interpretation catheter 105 had to have included a longitudinal axis. Additionally, as shown in FIG. 1B, the catheter 105 includes several lumens (i.e. ablation lumen 223, imaging lumen 224, inflation lumen 225 and illumination lumen 226) which all extend along the longitudinal axis of the catheter 105. 
Amirana does not teach “and wherein the image reconstruction system is within the second end of the tubular sleeve”.
Altmann teaches “and wherein the image reconstruction system is within the second end of the tubular sleeve” [0067].
In regard to the image reconstruction system being within the second end of the tubular sleeve, Altmann discloses “an image processor operatively connected to the catheter and the positioning processor, the image processor generating an ultrasonic image of the target based on the signals transmitted by the ultrasonic sensor and determining positional information for any pixel of the ultrasonic image of the target” [0067]. Therefore, since the image processor can be operatively 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Amirana so as to include the processor of the image reconstruction system being positioned within the tubular sleeve in Altmann in order to allow image signals to be processed more easily. By including the image reconstruction system within the second end of the tubular sleeve, the signal obtained from the tissue does not have to be transmitted as far in order to be processed. This would simplify the hardware required to process imaging information. Combining the prior art elements according to known techniques would yield the predictable result of providing the user with more information regarding the characteristics of the tissue.
In regard to claim 21, due to its dependence on claim 20, this claim inherits the references disclosed therein. That being said, the combination of Amirana and Altmann does not teach “wherein the end face is angled at a non-normal angle relative to the longitudinal axis of the tubular sleeve”.
Liu teaches “wherein the end face is angled at a non-normal angle relative to the longitudinal axis of the tubular sleeve” [0187, FIG. 17, FIG. 27A, 0251].
In regard to the end face being angled at a non-normal angle relative to the longitudinal axis of the tubular sleeve, Liu discloses “In addition the imaging configuration 1500 includes the image detection module 320, the fluorescence imaging module 510, and the emission filter 340, such that the image detection module 320 is positioned at an angle, such as a substantially right angle, to the fluorescence imaging module 510 and emission filter 340. In addition, the beamsplitter 610 is positioned at an oblique angle, such as about a 45 degree angle, relative to the image detection module 320 and the fluorescence imaging module 510/emission filter 340” [0187]. As shown in FIG. 17, the configuration 1500 (i.e. the tubular sleeve) is a representation of the system 100. Furthermore, as shown within FIG. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Amirana and Altmann so as to include the end face being angled at a non-normal angle relative to the longitudinal axis of the tubular sleeve as disclosed in Liu in order to allow the cameras to be positioned at an angle relative to the tissue object. By allowing the end face (i.e. second end) of the tubular sleeve to be angled at a non-normal angle, the cameras can take images of target objects that are not perpendicular to the longitudinal axis of the tubular sleeve. This would allow images to be taken from locations that are not directly in from on the longitudinal axis of the tubular sleeve. Combining the prior art elements according to known techniques would yield the predictable result of capturing images from the cameras at angles that are non-normal to the longitudinal axis of the tubular sleeve.
In regard to claim 22, due to its dependence on claim 21, this claim inherits the references disclosed therein. That being said, the combination of Amirana and Altmann does not teach “wherein the non-normal angle is in a range from 25 degrees to 75 degrees”.
Liu teaches “wherein the non-normal angle is in a range from 25 degrees to 75 degrees” [0187, FIG. 17, FIG. 27A].
In regard to the end face being angled at a non-normal angle relative to the longitudinal axis of the tubular sleeve, Liu discloses “In addition the imaging configuration 1500 includes the image detection module 320, the fluorescence imaging module 510, and the emission filter 340, such that the image detection module 320 is positioned at an angle, such as a substantially right angle, to the fluorescence imaging module 510 and emission filter 340. In addition, the beamsplitter 610 is positioned at an oblique angle, such as about a 45 degree angle, relative to the image detection module 320 and the fluorescence imaging module 510/emission filter 340” [0187]. Therefore, since the beamsplitter, which is associated with the lens on the end face of the tubular sleeve (i.e. as shown in FIG. 27A), can be angled at a 45 degree angle, under broadest reasonable interpretation, the end face can be angled at a non-normal angle in the range from 25 degrees to 75 degrees. Furthermore, as shown in FIG. 17, the configuration 1500 (i.e. the tubular sleeve) is a representation of the system 100 and FIG. 27A includes the configuration 2400A which includes an interface (i.e. an end face) with the intestine 324 through the lens 2430 (i.e. which corresponds to the lens 1550 in FIG. 17). In order for this interface to be established, the tubular sleeve (i.e. configuration 1500 or configuration 2400A) has to include an end face. Since the beamsplitter can be angled at an oblique angle (i.e. such as 45 degrees) and is associated with the lens which is formed on the end face of the configuration 1500 (i.e. configuration 2400A), under broadest reasonable interpretation, the end face can be angled at a non-normal angle relative to the longitudinal axis of the tubular sleeve in the range from 25 degrees to 75 degrees. 
.
Claims 5 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Amirana et al US 20130079645 A1 “Amirana” and Altmann et al. US 20060253031 A1 “Altmann” and Liu US 20180270474 A1 "Liu" as applied to claims 4, 6-8, 10-16, and 20-22 above, and further in view of Hazeghi et al. US 9826216 B1 “Hazeghi”.
In regard to claim 5, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, the combination of Amirana and Altmann does not teach “the image reconstruction system includes at least one non-transitory processor readable medium, operably coupled to at least one processor, the at least one non-transitory processor readable medium storing processor executable instructions, when executed by the processor, cause the processor to: 83associate one or more components of a pattern within the image recorded by each camera with the original projected pattern […]; and, determine three-dimensional spatial reconstructions of the three-dimensional environment within the body using association between the patterns”.
Liu teaches “the image reconstruction system includes at least one non-transitory processor readable medium, operably coupled to at least one processor, the at least one non-transitory processor 
In regard to the image reconstruction system including at least one non-transitory processor readable medium, operably coupled to at least one processor, the at least one non-transitory processor readable medium storing processor executable instructions that are executed by the processor, Liu discloses “In one aspect, the controller 130 may comprise a FPGA (field programmable gate array) with any suitable memory, such as a 1 GB external memory that is implemented on the board (Opakelly), together with any suitable computer system, such as a Dell precision Tower 7810 Workstation for control and image processing. […] As such, the workstation forming the controller 130 receives the image from the FPGA board for storage, processing and display, and directly controls the structured light illumination from the digital projector” [0193]. An external memory is an example of a non-transitory processor readable medium that can be coupled to a processor. Since the controller 130 includes a FPGA with a memory (i.e. such as a 1 GB external memory) and the FPGA together with any suitable computer system can be used for control and image processing, under broadest reasonable interpretation, the FPGA constitutes at least one non-transitory processor readable medium that is operably coupled to at least one processor (i.e. the controller 130) and is capable of storing processor executable instructions that are executed by the processor in order to “implement real-time imaging” [0193].
In regard to the at least one processor associating one or more components of a pattern within the image recorded by the camera with the original projected pattern, Liu discloses “topography measurements that are obtained by the present invention are represented as a map of depth z, and as a function of spatial position x and y, which may be expressed as fzij = [(xi, yi); i=1, 2 . . . L, j=1, 2 . . . M]. In the present invention, 3D (three-dimensional) surface topography information combined with i=xi, yi, zi, Ii; where (i=1, 2, 3 . . . N), and Ii represents the fluorescence imaging value at the ith surface point in the data set” [0135]. In this case, the point cloud is expressed in terms of x, y, and z components that, under broadest reasonable interpretation, are associated with projected pattern of light (i.e. the original projected pattern). Since the topography measurements are able to be used to generate the association of values referred to as point clouds (i.e. the components of a pattern within the image), under broadest reasonable interpretation, the at least one processor is able to associate one or more components of a pattern within the image recorded by the camera with the original projected light pattern projected onto the subject. 
In regard to the processor determining three-dimensional spatial reconstructions of the three-dimensional environment within the body using association between the patterns, Liu discloses “It should also be appreciated that topography measurements are obtained by the present invention are represented as a map of depth z as a function of spatial position x and y […] In the present invention, 3D (three-dimensional) surface topography information combined with fluorescence imaging information is able to identify a scalar value that is associated with each point on a surface being imaged of the target object 324” [0135]. In order to generate a map of depth z (i.e. a third dimension), the processor had to have determined a spatial relationship using the association between the patterns within the three-dimensional environment of the body. Additionally, since the 3D surface topography information can be combined with the fluorescence imaging information to identify a scalar value associated with points on the surface of the target object, under broadest reasonable interpretation, the processor is capable of determining three-dimensional spatial reconstructions (i.e. a map of depth z) of the three-dimensional environment within the body using association between the patterns (i.e. the point clouds).

The combination of Amirana, Altmann and Liu does not teach “the cameras configured to have overlapping fields of view to provide stereoscopic reconstruction independent of position of the at least one optical source”.
Hazeghi teaches “the cameras configured to have overlapping fields of view to provide stereoscopic reconstruction independent of position of the at least one optical source” [Claim 15, Column 25, Lines 17-23].
In regard to the cameras being configured to have overlapping fields of view to provide stereoscopic reconstruction independent of position of the at least one optical source, Hazeghi discloses “wherein said optical acquisition system includes at least one of (A) a first camera and a second camera spaced apart from said first camera, each camera being a two-dimensional camera and having a field of view wherein said optical acquisition system FOV is defined by overlapping fields of view of said first camera and said second camera […]” [Claim 15]. Furthermore, in regard to stereoscopic reconstruction, Hazeghi discloses “For example, when multiple members of the family are projected in subsequent separate image acquisition frames, (x, y) data information acquired from the different acquisitions can be fused together and exploited in a joint fashion to yield enhanced (x, y, z) depth estimates during stereoscopic three-dimensional reconstruction” [Column 25, Lines 17-23]. Therefore, stereoscopic reconstruction can be performed based on the data information acquired by the first and second cameras. Therefore, since the optical acquisition system FOV is defined by overlapping fields of view of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Amirana, Altmann and Liu so as to include the cameras having an overlapping fields of view as disclosed in Hazeghi in order to allow three dimensional images to be formed more easily. By having the fields of view of the cameras overlap, more data can be obtained from a specific region contained within the overlapping region. These overlapping fields of view can be more easily fused together to form a stereoscopic reconstruction which can be used to assess the region of interest. Combining the prior art elements according to known techniques would yield the predictable result of producing images that can be more readily combined into a three-dimensional stereoscopic image.
In regard to claim 17, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, Amirana teaches “wherein the camera includes a first camera and a second camera positioned to capture at least one image each of the surgical area” [0107].
In regard to the camera including a first camera and a second camera positioned to capture at least one image each of the surgical area, Amirana discloses “A dual optical mapping system comprised of two CCD cameras (Andor IXON DV860s) fitted with a dual port adapter (Andor CSU Adapter Dual Cam) and a dichroic mirror (610 nm) was used to image the epicardial fluorescence of RH237 (250-500 fps) and NADH (2 fps) from the same field of view” [0107]. Therefore, in order for the two CCD cameras to image the epicardial fluorescence from the same field of view, under broadest reasonable interpretation the first and second cameras had to have been positioned to capture at least one image each of the surgical area.

Liu teaches the surgical area “wherein the optical intensity pattern is projected” [0098].
In regard to the optical intensity pattern being projected to the surgical area, Liu discloses “The light emitter module 310 includes any suitable light emitting device for emitting one or more light rays 322, which serves as an excitation/illumination light of a target object 324, and/or for projection of images, such as pattern projection for 3D scanning on a target object 324” [0098]. Since the light emitter module serves to excite/illuminate a target object and can be used in pattern projection for 3D scanning, under broadest reasonable interpretation, the light emitter module constitutes at least one optical source that is configured to project an optical intensity pattern onto a surgical area. Furthermore, in regard to a camera being positioned to capture at least one image of the surgical area wherein the optical intensity pattern is projected, Liu discloses “The image detection module 320 includes any suitable light detection device configured to detect the light 326 reflected or emitted by the target object 324 in response to being illuminated by the emitted light rays 322 output by the light emitter module 310. In one aspect, the image detection module 320 may comprise a charge coupled imaging device (CCD) or a complementary metal oxide (CMOS) imaging device, however any other suitable imaging device, such as one or more photomultiplier tubes (PMT), one or more avalanche photodiodes (APD), or photodiodes may be used” [0098]. In this case, CCD and CMOS imaging devices are types of cameras. Since the image detection module 320 (i.e. camera) can detect the light reflected by the target object, under broadest reasonable interpretation, the image detection module constitutes a camera that is positioned to capture at least one image of the surgical area wherein the optical intensity pattern, from the at least one optical source, is projected. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Amirana and Altmann so as to include projecting an 
The combination of Amirana, Altmann and Liu does not teach “wherein the field of view of the first camera and the second camera overlap”.
Hazeghi teaches “wherein the field of view of the first camera and the second camera overlap” [Claim 15, Column 25, Lines 17-23].
In regard to the field of view of the first camera and the second camera overlapping, Hazeghi discloses “wherein said optical acquisition system includes at least one of (A) a first camera and a second camera spaced apart from said first camera, each camera being a two-dimensional camera and having a field of view wherein said optical acquisition system FOV is defined by overlapping fields of view of said first camera and said second camera […]” [Claim 15]. Therefore, since the optical acquisition system FOV is defined by overlapping fields of view of the first and second camera, under broadest reasonable interpretation, the cameras of Amirana can be arranged according to the configuration of Hazeghi in order to provide stereoscopic reconstruction independent of position of the at least one optical source of Amirana. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Amirana, Altmann and Liu so as to include the cameras having an overlapping fields of view as disclosed in Hazeghi in order to allow three dimensional images to be formed more easily. By having the fields of view of the cameras overlap, more data can be obtained from a specific region contained within the overlapping region. These overlapping fields of view can be more easily fused together to form a stereoscopic reconstruction which can be used to assess the region of interest. Combining the prior art elements according to known techniques would 
In regard to claim 18, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, the combination of Amirana and Altmann does not teach “wherein the optical source is positioned between the first camera and the second camera”.
Liu teaches “wherein the optical source is positioned between the first camera and the second camera” [0242, FIG. 26].
In regard to the optical source being positioned between the first camera and the second camera, Liu discloses in FIG. 26 that “the imaging configuration 2200 includes the light emitter module 310, the image detection module 320, the emission filter 340, the image detection module 320A, and the excitation light source 450 which operates in conjunction with the fluorescence excitation filter 410, as previously discussed with regard to FIG. 4F” [0242]. As established previously, the light emitter module 310 constitutes an optical emitter. Furthermore, as shown in FIG. 26, the light emitter module 310 (i.e. the optical source) is located between the image detection module 320 (i.e. Camera 1) and image detection module 320A (i.e. Camera 2). Therefore, under broadest reasonable interpretation, the optical source can be positioned between the first camera and the second camera.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Amirana and Altmann so as to include the optical source being positioned between the first camera and the second camera as disclosed in Liu in order to allow the light to be projected such that each camera can detect the emitted light from the target object. By including the optical source between the first and second cameras, the light can be more easily emitted without interfering with the functionality of the cameras. Combining the prior art elements according to known techniques would yield the predictable result of emitting light that can be captured by both the first and the second camera. 
In regard to claim 19, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, the combination of Amirana and Altmann does not teach “wherein the first camera and the second camera are spaced a distance apart within a range of 5 mm to 12 mm”.
Liu teaches “wherein the first camera and the second camera are spaced a distance apart within a range of 5 mm to 12 mm” [0251, FIG. 26, FIG. 27A]. 
In regard to the first camera and the second camera being spaced a distance apart within a range of 5 mm to 12 mm, Liu discloses “It should be appreciated that the imaging probe 2410 may be embodied in the form of an endoscope, a laparoscope or any scope that can enter or be placed into cavities within a human, animal, buildings, cars, or any other physical object. In one embodiment, the endoscope configuration of the imaging probe 2410 is similar to embodiments previously discussed, with the additional requirement that the system is miniaturized so that it can fit into a small cavity” [0251]. An endoscopes and laparoscopes are devices that inherently includes a tubular sleeve formed of an elongated cylinder that is configured for use in minimally invasive surgery. Furthermore, Liu discloses in FIG. 27A that the configuration 2400A (i.e. the tubular sleeve) includes the camera 320 as well as the imaging probe 2410. In order for the configuration 2400A to enter the various cavities to which imaging is desired, the imaging probe 2410 and the other components had to have been configured within the endoscope or laparoscope (i.e. within a tubular sleeve formed of an elongated cylinder). Additionally, FIG. 27A includes a 3D scanning module 110 and imaging module 120. 
Furthermore, FIG. 26 depicts another configuration (i.e. 2200) of the 3D scanning module 110 and the imaging module 120 that includes two cameras. Since both FIG. 26 and FIG. 27A include different configurations of the system 100, under broadest reasonable interpretation, the configuration 2200 in FIG. 26 (i.e. featuring 2 cameras) can be incorporated into the configuration 2400A (i.e. the tubular sleeve of the endoscope) of FIG. 27A. As stated in the instant application, “For a typical distance of 1.5 mm from center to the edge for both camera 18a and projector, the total system width equals 11 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Amirana and Altmann so as to include the first and second camera being spaced a distance apart within a range of 5 mm to 12 mm as disclosed in Liu in allow the cameras to be positioned within the tubular sleeve. In order for the two cameras to be mounted on the end of the tubular sleeve the distance between them has to be small enough such that the cameras can be advanced through the tubular sleeve and consequently the lumen to which the tubular sleeve is inserted during minimally invasive surgery. Additionally, having the cameras be spaced at a distance apart within a range of 5 mm to 12 mm would allow for the fields of view of the two cameras to overlap (i.e. as disclosed in Hazeghi to provide more comprehensive imaging of the target object within the surgical area. Combining the prior art elements according to known techniques would yield the predictable result of positioning the two cameras within the tubular sleeve such that the fields of view overlap. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Amirana et al US 20130079645 A1 “Amirana” and Altmann et al. US 20060253031 A1 “Altmann” and Liu US 20180270474 A1 "Liu" as applied to claims 4, 6-8, and 10-16, 20-22 above, and further in view of Copland US 20140268041 A1 "Copland".
In regard to claim 9, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, combination of Amirana and Altmann does not teach “wherein the 
Liu teaches “wherein the executable instructions, when executed by the processor, further cause the processor to determination depth resolution using baseline distance, distance to an object of interest within the three-dimensional environment, […]” [0243, 0242].
In regard to the processor determining depth resolution using baseline distance, distance to an object of interest within the three-dimensional environment and a focal length of imaging optics, Liu discloses “As the present invention offers depth information and topography data of the objects 324 imaged, the transformation matrices at the correct working distances are identified and used for image registration. For example, if the objects 324 are about 22 cm away from the system 100, the system 100 will detect the depth and use the transformation matrix for 22 cm working distance for image registration between camera 320 and camera 320A” [0243]. In order for the invention to provide depth information (i.e. determine depth resolution), the processor had to have been able to use the distance to an object of interest within the three-dimensional environment (i.e. the working distance) to determine a depth resolution to be displayed to the user. 
Furthermore, in regard to the baseline distance, Liu discloses that “In the present invention, the distance of the target object 324 is already known, Therefore, the image detector module 320 and the image detector module 320A can be registered using the corrected transformation matrix calculated for a fixed distance” [0242]. Since the distance of the target object is already known, under broadest reasonable interpretation, this fixed distance represents a baseline distance which can be used to determine depth resolution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Amirana and Altmann so as to include the 
The combination of Amirana, Altmann and Liu does not teach the “focal length of imaging optics”.
Copland teaches the “focal length of imaging optics” [0049].
In regard to the focal length of the imaging optics, Copland discloses “As one example, the Helmholts light source 602 comprises a plurality of second elements or light sources that are optically located at a distance from the lens 406 that is equal to one focal length of the lens 406” [0049]. Since the light sources (i.e. the imaging optics) are located at a distance equal to one focal length from the lens 406, this indicates that the focal length is a known value. Furthermore, Copland discloses that the “plenoptic detector 204 is configured to determine both intensity and direction of light reflecting from the eye 100 and hitting the detector. This information can be used to effectively refocus a plenoptic image at different focus depths after the image has been captured, and this refocusing can be used to extract depth information” [0023]. Since the plenoptic detector 204 includes imaging optics (such as the light source 602) that are associated with a specific focal length and the refocused image can be used to extract depth information, under broadest reasonable interpretation, the focal length can be utilized to the determination of the depth resolution as taught by Liu. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify combination of Amirana, Altmann and Liu so as to include the focal length disclosed in Copland in order to determine the optimum conditions to produce high quality 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable by Amirana et al US 20130079645 A1 “Amirana” and further in view of Liu US 20180270474 A1 "Liu".
In regard to claim 23, Amirana teaches “A method, comprising: inserting a first end of an endoscope into a patient’s body, the first end of the endoscope having an optical hardware of a medical scanning and mapping system, the optical hardware system having at least one optical source and at least one camera” [0072, 0064, FIG. 1B]; “activating the at least one optical source to illuminate a three-dimensional environment within the patient’s body” [0072]; “activating the at least one camera to capture the at least one image of the three-dimensional environment within the patient’s body” [FIG. 3, 0073].
In regard to the method comprising inserting a first end of an endoscope into a patient’s body, the first end of the endoscope having an optical hardware of a medical scanning and mapping system, the optical hardware system having at least one optical source and at least one camera, Amirana discloses “In reference to FIG. 3, operation of the systems of the present disclosure is illustrated. Initially, catheter 105 is inserted into the area affected by the atrial fibrillation, such as the pulmonary vein/left atrial junction (step 150)” [0072]. Therefore, a method is described in which a catheter 105 (i.e. endoscope) is inserted into a patient’s body. Furthermore, in regard to the first end of the endoscope (i.e. catheter 105) having an optical hardware system having at least one optical source and at least one 
In regard to activating the at least one optical source to illuminate a three-dimensional environment within the patient’s body, Amirana discloses “The affected area is illuminated by ultra-violet light from source 130 and illumination device 115 (step 115) and tissue in the illuminated area is ablated using ablation device 110 (step 160)” [0072]. Thus, in order for the ultra-violet light to be emitted from the source and the illumination device to the affected area, under broadest reasonable interpretation, the method involves activating the at least one optical source (i.e. the source 130 and illumination device 115) to illuminate a three-dimensional environment within the patient’s body.
In regard to activating the at least one camera to capture the at least one image of the three-dimensional environment within the patient’s body, Amirana discloses in FIG. 3, “The illuminated area is imaged by the combination of imaging device 120 and camera 135 (step 165). The methods of the present disclosure rely on imaging of the fluorescence emission of NADH, which is a reduced form of nicotinamide adenine dinucleotide (NAD+)” [0073]. Therefore, in order for the illuminated area to be imaged by the imaging device and camera 135, under broadest reasonable interpretation, the method had to have involved activating the at least one camera (i.e. the combination of the imaging device and 
Amirana does not teach “processing, by an image reconstruction system of the medical scanning and mapping system, the at least one image to construct a point cloud”; and, “88determining, by the image reconstruction system, at least one three dimensional measurement of at least one feature within the point cloud”. 
Liu teaches “processing, by an image reconstruction system of the medical scanning and mapping system, the at least one image to construct a point cloud” [0135, 0150]; and, “88determining, by the image reconstruction system, at least one three dimensional measurement of at least one feature within the point cloud” [0135, 0150].
In regard to processing, by an image reconstruction system of the medical scanning and mapping system, the at least one image to construct a point cloud and determining, by the image reconstruction system, at least one three dimensional measurement of at least one feature within the point cloud, Liu discloses “It should also be appreciated that topography measurements are obtained by the present invention are represented as a map of depth z as a function of spatial position x and y […] In the present invention, 3D (three-dimensional) surface topography information combined with fluorescence imaging information is able to identify a scalar value that is associated with each point on a surface being imaged of the target object 324. This association of values is referred to as “point clouds,” which are expressed as Pi=xi, yi, zi, Ii; where (i=1, 2, 3 . . . N), and Ii represents the fluorescence imaging value at the ith surface point in the data set” [0135]. In order to generate a map of depth z, an image reconstruction system that is configured to process the at least one image had to have been present. Additionally, since the 3D surface topography information can be combined with the fluorescence imaging information to identify a scalar value (i.e. point cloud) associated with points on the surface of the target object, under broadest reasonable interpretation, the image reconstruction system can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Amirana so as to include processing the at least one image to construct a point cloud and determining at least one three-dimensional measurement of at least one feature within the point cloud as disclosed in Liu in order to allow the at least one processor to generate a three-dimensional model of the target object being imaged. Constructing a point cloud is one of a finite number of methods that can be used to create a three-dimensional model of a target object within the surgical area. This model of target object allows the user to better understand the characteristics of the surgical area when performing a surgical procedure. Combining the prior art elements according to known techniques would yield the predictable result of generating a three-dimensional model of the target object located in the surgical area.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable by Amirana et al US 20130079645 A1 “Amirana” and Liu US 20180270474 A1 "Liu" as applied to claim 23 above, and further in view of Davis et al. US 20190167299 A1 “Davis”.
In regard to claim 24, due to its dependence on claim 23 this claim inherits the references disclosed therein. That being said, Liu teaches the “determination of the at least one three dimensional measurement of at least one feature within the point cloud” [0135, 0150].
In regard to the determination of the at least one three dimensional measurement of at least one feature within the point cloud, Liu discloses “It should also be appreciated that topography measurements are obtained by the present invention are represented as a map of depth z as a function of spatial position x and y […] In the present invention, 3D (three-dimensional) surface topography information combined with fluorescence imaging information is able to identify a scalar value that is associated with each point on a surface being imaged of the target object 324. This association of values is referred to as “point clouds,” which are expressed as Pi=xi, yi, zi, Ii; where (i=1, 2, 3 . . . N), and Ii represents the fluorescence imaging value at the ith surface point in the data set” [0135]. In order to generate a map of depth z, an image reconstruction system that is configured to process the at least one image had to have been present. Additionally, since the 3D surface topography information can be combined with the fluorescence imaging information to identify a scalar value (i.e. point cloud) associated with points on the surface of the target object, under broadest reasonable interpretation, the image reconstruction system can be configured to provide at least one dynamic three-dimensional measurement of at least one feature within the point cloud. Additionally, since the point cloud can be expressed in terms of x, y, and z, the image reconstruction system is capable of processing the at least one image to provide a point cloud. Furthermore in regard to the image reconstruction system, Liu discloses “In one aspect, the controller 130 may comprise a compact digital processing unit that comprises a FPGA (field programmable gate array) with a suitable computing unit, such as a laptop computer. The FPGA may be programmed using any suitable programming language and utilizes the parallel processing capabilities of the FPGA to implement real-time imaging and displaying of the results on a computer monitor, or any other suitable display” [0150]. Since the controller includes a field 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Amirana so as to include processing the at least one image to construct a point cloud and determining at least one three-dimensional measurement of at least one feature within the point cloud as disclosed in Liu in order to allow the at least one processor to generate a three-dimensional model of the target object being imaged. Constructing a point cloud is one of a finite number of methods that can be used to create a three-dimensional model of a target object within the surgical area. This model of target object allows the user to better understand the characteristics of the surgical area when performing a surgical procedure. Combining the prior art elements according to known techniques would yield the predictable result of generating a three-dimensional model of the target object located in the surgical area.
The combination of Amirana and Liu does not teach “wherein the optical hardware system is provided on a platform configured to be positioned within a patient and operated independently of the endoscope and positioning the platform includes: positioning the endoscope at a target location; disconnecting the platform from the endoscope; and retrieving the platform subsequent to determination […]”.
Davis teaches “wherein the optical hardware system is provided on a platform configured to be positioned within a patient and operated independently of the endoscope and positioning the platform includes: positioning the endoscope at a target location; disconnecting the platform from the endoscope; and retrieving the platform subsequent to determination […]” [Claim 92, Claim 93].
In regard to the optical hardware system being provided on a platform configured to be positioned within a patient and operated independently of the endoscope, Davis discloses “A method 
In regard to positioning the endoscope at a target location; disconnecting the platform from the endoscope; and retrieving the platform subsequent to determination, Davis discloses “providing a cannula system for accessing a surgical field […] wherein said camera is translatable from a first position in which the camera extends into the lumen or a cylindrical space defined by the lumen of the cannula tube and extending therefrom, to a second position in which the camera resides outside of the lumen or the cylindrical space defined by the lumen of the cannula tube; moving the camera to the second position; […] inserting the distal end of the cannula and the distal end of the obturator into the patient’s brain; […] moving the camera to the first position; operating the camera to obtain an image of the 
IT would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Amirana and Liu so as to include the platform which is operated independently of the endoscope as disclosed in Davis in order to allow optical hardware to be advanced to the target location more easily. By including the optical hardware system (i.e. including at least one camera and at least one optical source) on a platform, these devices can be positioned more precisely so as to perform measurements and perform imaging. Combining the prior art elements according to known techniques would yield the predictable result of obtaining images of the target location.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable by Amirana et al US 20130079645 A1 “Amirana” and Liu US 20180270474 A1 "Liu" as applied to claim 23 above, and further in view of Choi et al. US 20140187861 A1 “Choi”.
In regard to claim 25, due to its dependence on claim 23, this claim inherits the references disclosed therein. That being said, the combination of Amirana and Liu does not teach “wherein the 
Choi teaches “wherein the optical hardware system is configured to be positioned within the colon to provide measurements and positioning data to guide and position the endoscope, with at least one measurement being a real-time measurement of the at least one feature to identify at least one loop within the colon” [0021, 0120, 0123].
In regard to the optical hardware being configured to be positioned within the colon to provide measurements and positioning data to guide and position the endoscope, Choi discloses “In an aspect of one or more embodiments, there is provided an endoscope using depth information, the endoscope including a light source unit to generate an irradiated light signal including an infrared ray, a sensing unit to obtain depth information, based on the irradiated light signal and a reflected light signal generated through the irradiated light signal being reflected off an intestine wall, and an image processing unit to generate a depth image inside the intestine wall based on the depth information, and detect a polyp located on the intestine wall based on the depth image” [0021]. The intestine is synonymous with the colon. In this case, since the endoscope includes a light source unit and a sensing unit (i.e. a camera) and the sensing unit can detect the irradiated light signal being reflected off an intestine wall, under broadest reasonable interpretation, the optical hardware system (i.e. light source unit and sensing unit) is configured to be positioned within the colon (i.e. the intestine) to provide measurements and positioning data to guide and position the endoscope. 
In regard to the at least one measurement being a real-time measurement of the at least one feature to identify at least one loop within the colon, Choi discloses “For example, the color/depth sensor 560 may use an active time-of flight (TOF) scheme using the light source 550 to obtain depth information. The TOF scheme may obtain the depth information, based on a movement time of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Amirana and Liu so as to include the hardware system being configured to be positioned within the colon to provide measurements and positioning data to guide and position the endoscope as disclosed in Choi in order to obtain images of specific structures within the colon. The colon is an organ in which is commonly monitored with an endoscope in order to detect polyps located on the intestine wall [Choi: Abstract]. By positioning the optical hardware system of Amirana within the colon, images can be obtained from the patient which can be used to assess the colon for features such as polyps. Combining the prior art elements according to known techniques would yield the predictable result of obtaining images of the colon to make an assessment.
Response to Arguments
Applicant’s arguments, see Remarks page 2, filed 06/08/2021, with respect to the objections to the drawings and the specification have been fully considered and are persuasive. The objections to the drawings and the specification in the non-final office action of 12/08/2020 have been withdrawn. 

Applicant’s arguments, see Remarks page 16, filed 06/08/2021, with respect to the rejection of claims 1 and 19 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claims 1 and 19 under 35 U.S.C. 112(b) in the non-final office action of 12/08/2020 have been withdrawn. 
Applicant’s arguments, see Remarks pages 16-20, filed 06/08/2021, with respect to the rejection(s) of claim(s) 1, 4-8 and 10-23 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Amirana et al US 20130079645 A1 “Amirana” and Altmann et al. US 20060253031 A1 “Altmann” as stated in the 35 U.S.C. 103 section above.
Applicant’s arguments, see Remarks page 20, filed 06/08/2021, with respect to the rejection(s) of claim(s) 2-3 and 9 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Amirana et al US 20130079645 A1 “Amirana”, Altmann et al. US 20060253031 A1 “Altmann”, Hazeghi et al. US 9826216 B1 “Hazeghi”, Copland US 20140268041 A1 "Copland", Davis et al. US 20190167299 A1 “Davis”, and Choi et al. US 20140187861 A1 “Choi” as stated in the 35 U.S.C. 103 section above.
In regard to claims 24-25, the examiner respectfully refers the applicant to the 35 U.S.C. 103 rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pau et al. US 20190197714 A1 “Pau”;
Send et al. US 20150286340 A1 “Send”;
Eversull et al. US 20070083217 A1 “Eversull”
Pau is pertinent to the applicant’s disclosure because it related to a plenoptic imaging apparatus that includes a first and second microlens array [Claim 1].
Send is pertinent to the applicant’s disclosure because it includes “An optical detector, comprising: at least one spatial light modulator […] at least one optical sensor […] at least one modulator device […] and at least one evaluation device […]” [Claim 1].
Eversull is pertinent to the applicant’s disclosure because it discloses “In addition, the imaging assembly 62 may include one or more light sources disposed at the distal end of the catheter 12” [0057] and “In one embodiment, the optical imaging element comprises an image sensor such as a CCS, CMOS and the like disposed distally, e.g., adjacent or within the distal end 16” [0055].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.S. /Examiner, Art Unit 3793      

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793